DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9 & 11 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method of transferring a target particle from one device to another device as recited in claim 9.  The closest prior art to the Applicants’ claimed invention are Yu (US 7708881) & Lyman et al. (US 5110556).
However, the prior art fail to teach or fairly suggest the Applicants’ claimed method of transferring a target particle from one device to another device, comprising: providing a target particle transferring device, wherein the target particle transferring device comprises: a substrate with a thickness of T and a width of W, having a top portion with a thickness of t, which is smaller than the thickness of T, and a bottom portion with a thickness of T-t immediately adjacent to the top portion, the top portion having a top surface and the bottom portion having a bottom surface opposite to the top surface; a notch structure formed in the bottom portion of the substrate, comprising a groove with a width of W1, located at a distance of t below the top surface of the substrate, wherein the groove is formed in the bottom portion from the bottom surface extending toward the top portion; a target substrate portion with a width of W2 and a thickness of T, wherein the target portion of the substrate has a well having a depth of d that is T; and a particle of interest inside the well and attached onto the target substrate portion; using a tool to remove the target substrate portion away from the target particle transferring device along with the particle of interest attached thereto; and placing the removed target substrate portion along with the particle of interest attached thereto into a container.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798